EXHIBIT 10.1




TECHNOLOGY ACQUISITION AGREEMENT




THIS AGREEMENT made effective as of the 19th day of August, 2014




BETWEEN:

DAVID ST. JAMES of 3395 S. Jones Blvd., #169, Las Vegas NV 89146




(hereinafter called the “Inventor”)

OF THE FIRST PART




AND:

NOUVEAU VENTURES INC., a Nevada corporation, having its registered office at
1859 Whitney Mesa Drive, Henderson, NV  89014




(hereinafter called “Nouveau”)

OF THE SECOND PART




AND:

SAASMAX, INC., a Nevada corporation, having its registered office at 1859
Whitney Mesa Drive, Henderson, NV  89014




(hereinafter called “ParentCo”)

OF THE THIRD PART

WHEREAS:




A.

The Inventor is the owner of a technology for optimizing airflow to internal
combustion engines to create more power (the “Technology”) and inventions
utilizing the Technology that are the subject of United States Patent No. US
7,849,840 (the “Patent”); and




B.

The parties have agreed to enter into this Agreement to reflect the sale by The
Inventor and the purchase by Nouveau of the Technology involving the Patent;




NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement and other valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:




DEFINITIONS




1.

In this Agreement:




(a)

“Effective Date” means the date first set out in this Agreement;




(b)

“Improvement” means any modification or variant of the Invention, whether
patentable or not, which, if manufactured, used, or sold, would fall within the
scope of the Patent;




(c)

“Intellectual Property” means all know-how, patent rights, trade secret rights,
process information, technical information, contract rights and obligations,
designs, drawings, inventions and all other intellectual and industrial property
rights of any sort related to or associated with the Invention and the
Technology, including, but not limited to, the Patent;




(d)

“Invention” means the invention described in the Patent;




(e)

“Know-how” means all know-how, knowledge, expertise, inventions, works of
authorship, prototypes, technology, information, know-how, materials and tools
relating thereto or to the design, development, manufacture, use and commercial
application of the Invention and the Technology;





--------------------------------------------------------------------------------




(f)

“Patent” means the patent described in Schedule “A” to this Agreement and any
other patent that may be issued in connection with the Invention, the Technology
or any Improvement; and




(g)

“Technology” means collectively, the Invention, the Patent, the Know-How and the
Intellectual Property.




2.

Subject to the terms and conditions of this Agreement, including delivery of the
consideration as provided in this Agreement, the Inventor hereby sells, assigns
and transfers to Nouveau effective at closing, all of his right, title and
interest in and to the Technology free and clear of all liens, charges,
encumbrances and security interests.




3.

The Inventor shall assist Nouveau in every legal way to evidence, record and
perfect the assignment evidenced by this Agreement and to apply for and obtain
recordation of, and from time to time enforce, maintain and defend, the assigned
rights embodied in the Patent.  




4.

If, after the Effective Date, the Inventor develops or discovers, or is
co-developer or co-discoverer of any Improvement, then the Inventor shall
promptly sell, assign and transfer the Improvement to Nouveau without the
payment of any additional amounts or consideration.




5.

The Inventor shall communicate to Nouveau all Know-how and Intellectual Property
in the possession of the Inventor which may reasonably be relevant to the
design, manufacture, marketing and use of the Technology and the Invention.  The
Inventor shall continue to communicate to Nouveau all such further Know-how and
Intellectual Property as may later come into the Inventor’s possession.




6.

All Know-how and technical information in the possession of the Inventor which
may reasonably be relevant to the design, manufacture, marketing, and use of the
Technology and the Invention shall be deemed to be confidential information.
 The Inventor shall not disclose or authorize the disclosure of such information
to any third party, except as expressly permitted by Nouveau in writing and the
Inventor shall take reasonable precautions to prevent the unauthorised
disclosure to third parties of all such confidential information.  




CONSIDERATION




7.

In consideration for the sale, assignment and transfer of the Technology by the
Inventor to Nouveau, ParentCo shall issue to the Inventor 200,000 shares of its
common stock (the “Shares”).  




The Shares shall be held in the custody of ParentCo’s legal counsel and shall be
released to the Inventor on the following schedule:




(a)

50,000 Shares released on Closing;




(b)

50,000 Shares released four (4) months after Closing;




(c)

50,000 Shares released eight (8) months after Closing; and




(d)

50,000 Shares released twelve (12) months after Closing.




Notwithstanding that the Shares are held in custody and are not released to the
Inventor, all voting and dividend rights in respect of the Shares shall accrue
to the Inventor and he shall be entitled to exercise such rights and receive
such benefits in respect of the Shares.




In the event of termination of this Agreement, any Shares not released, or
scheduled to be released in the next 30 days from the date of termination shall
be returned to ParentCo for cancellation and the Inventor shall have no further
rights in respect of such Shares.  The Inventor shall execute any stock powers
or other documents necessary to give effect to such cancellation and hereby
appoints ParentCo as his attorney for such purposes.




8.

The Inventor shall also be entitled to, from Closing, a royalty of 5% of gross
revenues from the exploitation of the Technology, subject to minimum royalty
payments of $1,500 per calendar month (the “Minimum Royalties”).  




9.

As further consideration for the sale, assignment and transfer of the
Technology, Nouveau and ParentCo agree to make expenditures of $100,000 to
develop and commercialize the Technology within twelve (12) months from Closing.





--------------------------------------------------------------------------------

SUB-LICENSING




10.

Nouveau will have the right to sub-license its interest in the Technology,
provided that the Inventor shall be entitled to be paid 30% of all revenues
obtained through sub-licensing.




APPOINTMENT




11.

At Closing, the Inventor shall be appointed as Vice-President, Secretary and a
Director of ParentCo.




WARRANTIES AND REPRESENTATIONS




12.

The Inventor warrants and represents to Nouveau that:




(a)

The Inventor is the sole owner of the Invention, the Technology, the Patent, the
Know-how and the Intellectual Property free and clear of all liens, charges,
encumbrances and security interests;




(b)

The Inventor has the power to sell, assign and transfer all of its right, title
and interest in and to the Invention, the Technology, the Patent, the Know-how
and the Intellectual Property to Nouveau;




(c)

The Inventor has not made, granted or entered into any assignment, encumbrance,
license or other agreement affecting the Invention, the Technology, the Patent,
the Know-how and the Intellectual Property;




(d)

The Inventor is not aware of any violation, infringement or misappropriation of
any third party's rights (or any claim thereof) by the ownership, development,
manufacture, sale or use of the Invention, the Technology, the Patent, the
Know-how and the Intellectual Property;




(e)

The use of the Technology by the Inventor has never given rise to any complaint
alleging infringement of any patent, trademarks or other intellectual property
rights of any other person;




(f)

The Inventor was not acting within the scope of employment of any third party
when conceiving, creating or otherwise performing any activity with respect to
the Invention, the Technology, the Patent, the Know-how and the Intellectual
Property;




(g)

The Inventor is not aware of any questions or challenges with respect to the
patentability or validity of any claims of any existing patents or patent
pendings relating to the Invention, the Technology, the Patent, the Know-how and
the Intellectual Property; and




(h)

The Patent has been filed with the appropriate patent authorities in accordance
with all required laws and regulations and is in good standing.




EVENTS OF DEFAULT




13.

In the event that Nouveau shall default in its financial obligations under
paragraphs 8 and 9 of this Agreement and such default is not cured on fifteen
(15) days written notice, Nouveau shall re-assign the Patent and transfer the
Intellectual Property to the Inventor.  On completion of the re-assignment and
transfer set out above, the Inventor shall resign from all positions with
ParentCo.




ENTIRE AGREEMENT




14.

This Agreement constitutes the entire agreement between the parties, relating to
the subject matter hereof and supersedes every previous agreement,
communication, expectation, negotiation, representation or understanding,
whether oral or written, express or implied, statutory or otherwise.  





--------------------------------------------------------------------------------




HEADINGS




15.

The headings are inserted solely for convenience of reference and shall not be
deemed to restrict or modify the meaning of the Articles to which they pertain.




MODIFICATION AND WAIVER




16.

No cancellation, modification, amendment, deletion, addition or other change in
this Agreement or any provision hereof, or waiver of any right or remedy hereby
provided, shall be effective for any purpose unless specifically set forth in
writing, signed by the party to be bound thereby.  No waiver of any right or
remedy in respect of any occurrence or event on one occasion shall be deemed a
waiver of such right or remedy in respect of such occurrence or event on any
other occasion.




FURTHER ASSURANCES




17.

The parties shall execute such further documents and do such further things as
may be necessary to give full effect to the provisions of this Agreement and the
intent embod­ied herein.




GENDER




18.

Words importing the masculine gender include the feminine or neuter, words in
the singular include the plural, words importing a corporate entity include
individuals and vice versa.




EQUAL PARTICIPATION IN DRAFTING




19.

The parties have equally participated in the drafting of the within Agreement,
each having had the opportunity to be independently represented by counsel.  The
Inventor acknowledges that O’Neill Law Corporation has acted only for ParentCo
and Nouveau in connection with the preparation, negotiation and execution of
this Agreement and the Inventor has been advised to obtain the advice of
independent legal counsel in entering into this Agreement.




CLOSING




20.

Closing shall take place at the offices of O’Neill Law Corporation forthwith on
August 23, 2014.  At the Closing, ParentCo shall deliver to the Inventor
certificates evidencing the Shares to be released on Closing and shall deliver
the balance of the Shares to ParentCo’s legal counsel to be held pending release
in accordance with this Agreement.




CHOICE OF LAW




21.

Notwithstanding the place where this Agreement may be executed by any of the
parties hereto, the parties expressly agree that all the terms and provisions
hereof shall be construed in accordance with and governed by the laws of the
State of Nevada.




TIME OF THE ESSENCE




22.

Time shall be of the essence of this Agreement and all provisions hereof.




ASSIGNMENT




23.

Nouveau shall not assign its interest in this Agreement without the consent of
the Inventor which shall not be unreasonably withheld.




COUNTERPARTS




24.

This Agreement may be executed in one or more counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each party and delivered to the other party, it
being understood that all parties need not sign the same counterpart.





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
written above.




Signed, sealed and delivered by

 

 

DAVID ST. JAMES

 

 

in the presence of:

 

 

 

 

 

 

 

 

/s/ Stephen O’Neill

 

/s/ David St. James

Signature of Witness

 

DAVID ST. JAMES

 

 

 

Stephen F.X. O’Neill

 

 

Name of Witness

 

 

 

 

 

704-595 Howe Street, Vancouver, BC

 

 

Address of Witness

 

 

 

 

 

Attorney

 

 

Occupation

 

 







NOUVEAU SOLAR POWER CORP.

By its authorized signatory:




/s/ Rob Rainer

Signature of Authorized Signatory

 

Rob Rainer

Name of Authorized Signatory

 

President

Title of Authorized Signatory

 

 

SAASMAX, INC.

By its authorized signatory:

 

/s/ Rob Rainer

Signature of Authorized Signatory

 

Rob Rainer

Name of Authorized Signatory

 

President

Title of Authorized Signatory








--------------------------------------------------------------------------------

SCHEDULE “A”




PATENT




United States Patent No. US 7,849,840 B2 – Electric Motor Assisted Mechanical
Supercharging System



